         Case 17-34230 Document 256-4 Filed in TXSB on 11/05/18 Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


In re:                                   §
                                         §
WALLER MARINE, INC.                      §         Case No. 17-34230
                                         §
                                         §        (Jointly Administered)
         Debtors.                        §         Chapter 11


                       LIST OF REJECTED CONTRACTS


         1. Inventor Compensation Agreement between Waller Marine, Inc. and
            William Ralph Hutchins, executed by the Debtor on December 16, 2015
            and by Hutchins on December 17, 2015.
